Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2021 has been entered.

Response to Arguments
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. Examiner has deemed Applicant’s arguments persuasive. In particular, the present claim amendments, when considered in the context of the independent claims, renders the claims not obvious or anticipated over the available field of prior art. The combination of claim limitations, including producing a 3D model of the terrain, evaluating the instability risk of the remotely operated vehicle associated with laying the cable, the repair rate model, the application of ordered upwind method to solve the Hamilton Jacobi Bellman equation, determining a set of Pareto optimal solutions, and displaying the optimized path arrangement on a map of the terrain, renders the claim not obvious or anticipated by the field of available prior art. 
Accordingly, the 35 USC 103 have been withdrawn; however, the present claims are not in condition for allowance. See the claim objection and 37 CFR 1.105 request for information below.

37 CFR 1.105 – Request for Information
Applicant submitted a rescission of the prior-filed 1.55/1.78 statement which indicated that the application contains, or contained at any time, a claim to a claimed invention that has an effective filing the public disclosure by inventor Moshe Zukerman titled “Considering Cost and Network Survivability in laying telecommunications cables” at 16th Anniversary Celebration - Seminars of Faculty of Information Technology located at Macau University of Science and Technology on March 15, 2016.
Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment. 
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide copies of each publication which any of the applicants authored or co-authored and which describe the disclosed subject matter of “Considering Cost and Network Survivability in laying telecommunications cables” by Moshe Zukerman at 16th Anniversary Celebration - Seminars of Faculty of Information Technology located at Macau University of Science and Technology on March 15, 2016. See the attached NPL disclosing the abstract of said seminar for additional information regarding the context of the public disclosure. 
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
In response to this requirement, please provide a citation and copy of each publication that pertains to the public disclosure titled “Considering Cost and Network Survivability in laying telecommunications cables” by Moshe Zukerman.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure. 

Claim Objections
Claims 1 and 21 are objected to because of the following informalities:  
Claim 1, similarly recited in claim 21, as amended, recites “…taking into account at least one design level…” and “calculating a minimum weighted cost value over all design levels.” Examiner suggests amending the claim to recite “calculating a minimum weighted cost value of the at least one design level….”
Claim 23 recites “…wherein the optimizing takes into account…” Examiner suggests amending the claim to recite “…wherein the optimizing of the two or more potential paths…”
Claim 24 recites “….wherein the optimization by the one or more processors…” Examiner suggests amending the claim to recite “…wherein the optimization of the two or more potential paths by the one or more processors…”
Appropriate correction is required.

Allowable Subject Matter
The prior art of the record does not teach the combination of claim elements of claim 1 (similarly recited in claim 21), including: the amendments to the claims, in the context of the independent claims, renders the claim combination not obvious. The available field of prior comprises references relevant to subject matter of Applicant’s claimed invention; however, the combination of these references does not render the present claims anticipated or obvious. The closest prior art of the record discloses: Cao et al. (“Optimal Cable Laying Across an Earthquake Fault Line Considering Elliptical Failures”) discloses modeling geographic terrain, optimizing an arrangement cost and repair rate, determining optimal path arrangements, displaying the optimized path arrangements including calculating a minimum weighted cost value, and determining a set of Pareto optimal solutions representing the optimal path arrangements. However, Cao fails to explicitly disclose a repair rate model, modeling the geographic terrain using 3D coordinates including altitude, direction dependent factors relating to an instability risk of a remotely operated vehicle arranged to lay the infrastructure link, slope of the geographic terrain, displaying the optimized path arrangement on a map of the geographic terrain, and applying ordered upwind method to solve the Hamilton-Jacobi-Bellman equation. Msongaleli et al. (“Disaster-Aware Submarine Fiber-Optic Cable Deployment for Mesh Networks”) discloses modeling each point with grid points denoted by a 3D coordinate including altitude, direction dependent factors related to the slope of the geographic terrain, and displaying the optimized path arrangement on a map of the geographic terrain. However, Msongaleli fails to explicitly disclose a repair rate model, an instability risk of a remotely operated vehicle arranged to lay the infrastructure link, transforming the optimization to a Hamilton-Jacobi-Bellman equation, applying ordered upwind method to the Hamilton-Jacobi-Bellman equation, and determining a set of Pareto optimal solutions representing the optimal path arrangements. Shen et al. (“Piecewise-Deterministic Optimal Path-Planning”) discloses transforming the optimization to a Hamilton-Jacobi-Bellman equation based on the calculated minimum weighted cost value and applying Ordered Upwind Method to solve the Hamilton-Jacobi-Bellman equation for determining the optimal path arrangements. However, Shen fails to explicitly disclose modeling a geographic terrain, optimizing an arrangement cost 
to observatory networks, see 892) discloses assessing slope instability and anticipating the associated risks in a seabed area, as well as how to manage an ROV in deployment and maintenance of seabed cables. However, Person fails to explicitly disclose a repair rate model, modeling the geographic terrain using 3D coordinates including altitude, slope of the geographic terrain, transforming the optimization to a Hamilton-Jacobi-Bellman equation, applying ordered upwind method to the Hamilton-Jacobi-Bellman equation, and determining a set of Pareto optimal solutions representing the optimal path arrangements. Kaul et al. (Detecting Curves with Unknown Endpoints and Arbitrary Topology Using Minimal Paths, see 892) discloses modeling a geographic terrain including 3D coordinates, solving wire routing using minimum-cost path, calculating a minimum weighted cost value over all design levels for each point on the geographic terrain, and utilizing a fast marching method to solve an Eikonal equation that relies on a one-sided derivative that looks in an upwind direction. However, Kaul fails to explicitly disclose direction dependent-factors relating to an instability risk of a remotely operated vehicle arranged to lay the infrastructure link, transforming the optimization to a Hamilton-Jacobi-Bellman equation based on the calculated minimum weighted cost value and applying Ordered Upwind Method to solve the Hamilton-Jacobi-Bellman equation for determining the optimal path arrangements. Braaksma et al. (US 20130338984 A1) discloses modeling each point with grid points denoted by a 3D coordinate including altitude and calculating a minimum weighted cost value over all the design levels for each point on the modelled geographic terrain. However, Braaksma fails to explicitly disclose a repair rate model, direction dependent factors relating to an instability risk of a remotely operated vehicle arranged to lay the infrastructure link, slope of the geographic terrain, and applying ordered upwind method to solve the Hamilton-Jacobi-Bellman equation. McNaught et al. (US 20120084231 A1) discloses optimizing an arrangement cost and a repair rate for two or more potential paths, determining optimal path arrangements, and displaying the optimized path arrangements including calculating a minimum weighted cost value. However, McNaught fails to explicitly disclose modeling the geographic terrain using 3D 
However, these claims are not in condition for allowance because there are outstanding matters to be resolved, as set forth in the instant office action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhao et al. (“Route Selection for Cabling Considering Cost Minimization and Earthquake Survivability Via a Semi-Supervised Probabilistic Model,” see 892) discloses evaluating the disaster survivability of curbed cabling, which can avoid the consequence of an earthquake 
Carvajal et al. (US 20170003694 A1) discloses finding the shortest constrained network path by solving the Eikonal equation using Fast Marching Methods, wherein the processor will mimic the network paths using geodesic distances to solve the problem between two points in terms of topographical distance and time
Johnston et al. (US 20170323235 A1) discloses identifying the drone resources needed to lay fiber optic cable based on cost constraints
Dewell et al. (US 20170154130 A1) discloses producing a design recommendation to determine placement and location of cable and to optimize the design based on preselected factors including cost, shortest cable path determinations, and more 
Seto et al. (US 20030021633 A1) discloses a laying robot for use in laying an optical fiber cable network and evaluating the risk of entanglement of the cabling
Holmqvist et al. (US 20040158355 A1) discloses developing a model of the dynamic terrain and evaluating a planned path concerning the risk of the vehicle moving beyond a planned path

Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683